Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney, Devin J. Cummins (Reg. No. 76,446), on 03/09/2021

The application has been amended as follows: 
In claim 1, line 6, “a component” has been deleted and replaced by -- the component --.
In claim 1, line 15, “the initial layer” has been deleted and replaced by -- the initial build layer --.
In claim 2, line 4, “approximately zero degrees” has been deleted and replaced by -- zero degrees --.
In claim 5, lines 1-2, “the consolidation device” has been deleted and replaced by -- the at least one consolidation device --.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Bokodi et al. (US 2011/0278773), Feygin (US 5,354,414) and Weiss et al. (US 2016/0199201). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, operating the at least one consolidation device to consolidate a first plurality of the top surface particles along a scan path to form a top surface of the subsequent build layer of the component and a build retainer of the subsequent build layer, the top surface spaced apart the build platform such that the outer surface extends between the build platform and the top surface, the build layer retainer extending from at least a portion of the top surface and around the outer perimeter, wherein the build layer retainer is configured to retain at least a portion of the top surface build layer along the top surface; and operating the at least one consolidation device to consolidate at least a portion of the deposited particles, a second plurality of the top surface particles, or both along a scan path to form at least one particle containment wall wherein the at least one particle containment wall is coupled to the outer surface of the component and is configured to retain a plurality of particles within at least one particle retention cavity between the at least one particle containment wall and at least a portion of the outer surface.
 	The closest prior art was Bokodi et al. The prior art show that a method of fabricating a component (abstract), depositing particles onto a build platform and operating at least one consolidation device, repeating the steps of depositing particles, distributing deposited particles. Feygin teaches manufacturing for three dimensional Weiss et al. teaches additive manufacturing for a three dimensional object related to a direct skeletal attachment (DSA). However, there is no motivation as to why first modifying Bokodi et al.’s three dimensional object to have Feygin’s build layer retainer and then modify again to have a particle retention cavity between the at least one particle containment wall and at least a portion of the outer surface.  



Remark
 	(1) Terminal Disclaimer filed on 01/15/2021 has been received and accepted.
 	(2) Applicant argues “112 second paragraph …” on page 6 of remark.
  	In response, the amendment to claims overcome 112 rejections. 
 	(3) Applicant argues “112 f  … ” on page 7 of remark.
 	In response, the amendment to claims adding the structures such as a laser device and a scanning device at line 7 overcome the 112 f interpretation.
 	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761